              Case 2:20-cr-00168-WJ Document 23 Filed 07/16/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     ______________________

UNITED STATES OF AMERICA,

                  Plaintiff,

         v.                                                                      No. 2:20-cr-168-WJ

FERNANDO DOMINGUEZ-ROJO,

                  Defendant.

              MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
                   MOTION FOR RELEASE PENDING SENTENCING

         THIS MATTER is before the Court on Defendant’s Motion for Release Pending

Sentencing [Doc. 18], filed June 15, 2020.1 Defendant plead guilty to Reentry of a Removed Alien

and is currently detained pending sentencing. Defendant requests that the Court release him

pursuant to 18 U.S.C. § 3143(a)(1). As explained in this Opinion, there is a presumption of

detention pending sentencing, and the Court finds that Defendant has failed to rebut that

presumption with clear and convincing evidence showing that he is not a flight risk or a danger to

any person or the community. Defendant, therefore, will remain detained pending sentencing.

                                               BACKGROUND

         On January 15, 2020, Defendant entered into a fast track plea agreement to plead guilty to

Reentry of a Removed Alien, in violation of 8 U.S.C. §§ 1326(a) and (b). Doc. 15 (Fast Track Plea

Agreement). That same day, United States Magistrate Judge Carmen Garza accepted Defendant’s

guilty plea, deferred acceptance of the plea agreement, and ordered that Defendant remain in



1
  The briefing on this matter consists of Defendant’s motion and the United States’ response. Defendant did not file a
reply, and the time period for him to do so has elapsed. See D.N.M.LR-Cr. 47.8 (“A reply must be served within
fourteen (14) days after service of the response.”).
           Case 2:20-cr-00168-WJ Document 23 Filed 07/16/20 Page 2 of 5



custody. Doc. 14 (Guilty Plea Hearing Minutes). Defendant’s Presentence Investigation Report

states that based “upon a total offense level of 13 and a criminal history category of II, the guideline

imprisonment range is 15 months to 21 months.” Doc. 16 (Presentence Investigation Report) at 8.

Defendant is currently detained at the Otero County Prison Facility awaiting sentencing.

                                                LAW

       “If a person is ordered detained by a magistrate judge . . . the person may file, with the

court having original jurisdiction over the offense, a motion for revocation or amendment of the

order.” 18 U.S.C. § 3145(b). The Court’s review of a Magistrate Judge’s detention order is de

novo. See United States v. Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003). A hearing is not

required. United States v. Greene, 158 F. App’x 941, 942 (10th Cir. 2005). Because Defendant is

pending sentencing, 18 U.S.C. § 3143(a)(1) is the controlling statute:

       the judicial officer shall order that a person who has been found guilty of an offense
       and who is awaiting imposition or execution of sentence . . . be detained, unless the
       judicial officer finds by clear and convincing evidence that the person is not likely
       to flee or pose a danger to the safety of any other person or the community if
       released under section 3142(b) or (c).

18 U.S.C. § 3143(a)(1); see Fed. R. Crim. P. 46(c). “There is a presumption of detention pending

sentencing.” United States v. Johnson, 652 F. App’x 619, 621 (10th Cir. 2016). “To secure release

after a guilty verdict, a defendant must rebut the presumption of detention with clear and

convincing evidence that he is not a flight risk or a danger to any person or the community.” Id.

                                           DISCUSSION

       Defendant argues that he is not a flight risk because if released “he would have no

opportunity to flee.” Doc. 18 (Defendant’s Motion) at 7. Defendant explains that “[h]e is subject

to an immigration detainer based on a prior order of removal and would be transferred directly to

immigration custody and removed with no opportunity for further hearing.” Id. at 7–8. Yet in the



                                                   2
             Case 2:20-cr-00168-WJ Document 23 Filed 07/16/20 Page 3 of 5



closing paragraph of Defendant’s motion, he states that he “requests that the Court immediately

release him on his own recognizance.” Id. at 8. Regardless, pursuant to 18 U.S.C. § 3143(a)(1),

the proper analysis concerning whether Defendant is a flight risk is whether he is a person that is

likely to flee if released, and, based on the information available, the Court has little trouble

concluding that Defendant is a flight risk. Defendant has been deported twice and is expected to

be deported a third time after he completes his sentence for this case. Doc. 16 (Presentence

Investigation Report) at 6 (“On December 18, 1997 and January 24, 2007, [Defendant] was

removed to Mexico.”); Doc. 18 (Defendant’s Motion) at 7–8 (“[Defendant] is subject to an

immigration detainer based on a prior order of removal, and would be transferred directly to

immigration custody and removed with no opportunity for further hearing.”). Defendant’s

deportation history demonstrates that he has no respect for United States immigration laws and

that, if released, he will likely flee to remain in the United States. Consequently, the Court has no

confidence that Defendant will appear for his sentencing hearing if released.

         Defendant argues that he is not a danger to any person or the community if released because

he “is imprisoned for a non-violent, malum prohibitum2 offense and has had no contact with the

justice or immigration systems since his deportation in 2007.” Doc. 18 (Defendant’s Motion) at 8.

The Court agrees that Reentry of a Removed Alien is a nonviolent offense. The Court also agrees,

based on its review of the Presentence Investigation Report, that Defendant has not had contact

with the justice or immigration systems, with the exception of this case, since he was last removed

to Mexico in 2007. But the analysis concerning whether Defendant is a person that is not likely to

pose a danger to any person or the safety of the community if released does not stop there.

Defendant has a criminal history dating back to 1991. Doc. 16 (Presentence Investigation Report)


2
 “An act that is a crime merely because it is prohibited by statute, although the act itself is not necessarily immoral.”
Black’s Law Dictionary (11th ed. 2019).

                                                           3
             Case 2:20-cr-00168-WJ Document 23 Filed 07/16/20 Page 4 of 5



at ¶¶ 22–25. Of note, while illegally in the United States, Defendant has been convicted of three

aggravated felonies—a firearms offense and two drug trafficking offenses—for which he was

sentenced to more than a decade of prison time:

    Date of Arrest             Charge/Court                         Date Sentence Imposed/Disposition
    10/09/1995     Ct. 1: Possession Defaced Firearm Ct.            05/08/1996: Ct. 1: 2 to 4 years custody;
    (Age 25)       2: Delivery Controlled Substance/                Ct. 2: 4 to 8 years custody; said terms
                   Douglas County District Court,                   to run concurrently
                   Omaha, NE; Case No: 3581/335/336
    01/28/1999     Ct. 1: Possession with Intent to                 07/19/1999: 110 months custody, 5-
    (Age 29)       Distribute Methamphetamine/ United               year term supervised release (TSR),
                   States District Court, Omaha, NE;                $100 Special Penalty Assessment
                   Docket No.: 8:99CR28

Id. at ¶¶ 24–25. The fact that Defendant violated the law again in 2019, evidenced by his guilty

plea in this case, demonstrates that he has not been deterred by his criminal convictions and the

significant time he has spent incarcerated. Accordingly, the Court concludes that Defendant is

likely to pose a danger to the safety of any other person or the community if released.

          Defendant also argues that he is not a danger to any person or the community if released

because he “will not be released from custody inside the United States, and will therefore have no

opportunity to impact the community with which Congress was concerned when it wrote § 3143.”

Doc. 18 (Defendant’s Motion) at 8. Defendant’s argument conflicts with his request to be released

on his own recognizance in the final paragraph of his motion and, similar to his argument that he

would have no opportunity to flee because he would be transferred to immigration custody, misses

the point.3 Pursuant to 18 U.S.C. § 3143(a)(1), the appropriate analysis is whether Defendant is a

person that is likely to pose a danger to the safety of any other person or the community if released,

and it is Defendant’s burden to rebut the presumption of detention with clear and convincing



3
  If Defendant’s argument was proper, it would follow that all defendants who are expected to be deported following
completion of their case would be eligible to be released to immigration custody pending sentencing. That result is
nonsensical and is not supported by the language in 18 U.S.C. § 3143(a)(1).

                                                        4
          Case 2:20-cr-00168-WJ Document 23 Filed 07/16/20 Page 5 of 5



evidence that he does not pose a danger. Defendant, however, has not come close to doing that.

       In the opening paragraph of Defendant’s motion, Defendant states that he “respectfully

moves this Court to release him pending sentencing pursuant to 18 U.S.C. §§ 3143(a)(1) due to

the extraordinary risk to his life and health posed by the uncontrolled COVID-19 outbreak in the

Otero County Prison Facility.” Doc. 18 (Defendant’s Motion) at 1. Defendant then devotes most

of his motion to discussing the coronavirus at the Otero County Prison Facility. He details the

number of coronavirus cases at the facility, the measures the facility has taken in response to the

coronavirus, and what other Courts have done in response to the coronavirus. Id. at 1–7. Defendant

acknowledges that 18 U.S.C. § 3143(a)(1) is the controlling statute and that it requires the Court

to evaluate whether Defendant is likely to flee or pose a danger to the safety of any other person

or the community if released. Id. at 7. Defendant, however, does not make any argument

concerning how his alleged risk to the coronavirus at the Otero County Prison Facility makes him

less likely to flee or pose a danger to the safety of any other person or the community if released.

                                         CONCLUSION

       There is a presumption of detention pending sentencing. For the foregoing reasons, the

Court finds that Defendant has failed to rebut that presumption with clear and convincing evidence

showing that he is not a person that is likely to flee or pose a danger to the safety of any other

person or the community if released. Accordingly, Defendant’s Motion for Release Pending

Sentencing [Doc. 18] is DENIED. Defendant shall remain detained pending sentencing.

       IT IS SO ORDERED.




                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
